Name: 2003/863/EC: Commission Decision of 2 December 2003 on health certificates for the importation of animal products from the United States of America (Text with EEA relevance) (notified under document number C(2003) 4444)
 Type: Decision_ENTSCHEID
 Subject Matter: foodstuff;  animal product;  America;  trade;  international trade;  tariff policy
 Date Published: 2003-12-12

 Avis juridique important|32003D08632003/863/EC: Commission Decision of 2 December 2003 on health certificates for the importation of animal products from the United States of America (Text with EEA relevance) (notified under document number C(2003) 4444) Official Journal L 325 , 12/12/2003 P. 0046 - 0058Commission Decisionof 2 December 2003on health certificates for the importation of animal products from the United States of America(notified under document number C(2003) 4444)(Text with EEA relevance)(2003/863/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 98/258/EC of 16 March 1998 on the conclusion of the Agreement between the European Community and the United States of America on sanitary measures to protect public and animal health in trade in live animals and animal products(1), and in particular Article 3 thereof,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries(2), as last amended by Regulation (EC) No 807/2003(3), and in particular Article 11(2) and Article 22(2) thereof, and the corresponding provisions of the other directives establishing sanitary conditions and models of certificates for the importation of live animals and animal products from third countries,Whereas:(1) Annex V to the Agreement between the European Community and the United States of America on sanitary measures to protect public and animal health in trade in live animals and animal products (the Agreement) establishes, inter alia, the sanitary measures for fresh meat, meat products and certain other animal products traded with the United States for which equivalence has been determined.(2) Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A(I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC(4), as last amended by Commission Decision 2003/721/EC(5), provides for special certification requirements for animals and products of animal origin to prevent the spread of animal and human diseases.(3) Article 10 of Directive 92/118/EEC requires that gelatine and collagen for human consumption intended for import into the EC must be accompanied by a health certificate corresponding to the specimen drawn up in Annex II, chapter 4.(4) By Commission Decision 2003/833/EC(6) approving on behalf of the European Community amendments to the Annexes to the Agreement between the European Community and the United States of America on sanitary measures to protect public and animal health in trade in live animals and animal products, the recommendations made by the Joint Management Committee established under the Agreement concerning the equivalence of the United States standards for gelatine and collagen with Community standards have been approved and should be implemented; model certificates for the importation of gelatine and collagen from the United States into the Community providing the corresponding guarantees should be established accordingly.(5) It is appropriate for the Community to implement the recognition of equivalence so granted to the United States on a provisional basis, pending confirmation by the United States of their approval of the changes made to the Agreement.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The Member States shall authorise the import from the United States of gelatine and collagen for human consumption, provided that they are accompanied by an official health certificate(s) in accordance with the models referred to respectively in Annex A and Annex B.Article 2This Decision shall apply from 15 December 2003.Article 3This Decision is addressed to the Member States.Done at Brussels, 2 December 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 118, 21.4.1998, p. 1.(2) OJ L 302, 31.12.1972, p. 28.(3) OJ L 122, 16.5.2003, p. 36.(4) OJ L 62, 15.3.1993, p. 49.(5) OJ L 260, 11.10.2003, p. 21.(6) OJ L 316, 29.11.2003, p. 20.ANNEX A>PIC FILE= "L_2003325EN.004802.TIF">>PIC FILE= "L_2003325EN.004901.TIF">>PIC FILE= "L_2003325EN.005001.TIF">>PIC FILE= "L_2003325EN.005101.TIF">>PIC FILE= "L_2003325EN.005201.TIF">ANNEX B>PIC FILE= "L_2003325EN.005302.TIF">>PIC FILE= "L_2003325EN.005401.TIF">>PIC FILE= "L_2003325EN.005501.TIF">>PIC FILE= "L_2003325EN.005601.TIF">>PIC FILE= "L_2003325EN.005701.TIF">>PIC FILE= "L_2003325EN.005801.TIF">